COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          In the Interest of H.L.W. and S.K.W., Children
Appellate case number:        01-21-00654-CV
Trial court case number:      91619-F
Trial court:                  300th District Court of Brazoria County

       Appellant B.E.W.’s motion for a 21-day extension of time to file a motion for
rehearing or motion for en banc reconsideration, filed on November 23, 2022, is
GRANTED. Any motion for rehearing or en banc reconsideration of our November 8,
2022 opinion is due by December 14, 2022.
       It is so ORDERED.


Judge’s signature: /s/ Amparo Guerra
                   Acting Individually

Date: December 1, 2022